833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Wesley TAYLOR II, Plaintiff-Appellant,v.EXXON QYZ DIVISION, Defendant-Appellee.
No. 87-1690.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1987.

Before ENGEL, MERRITT and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se plaintiff appeals a judgment of the district court which dismissed his employment discrimination action filed pursuant to 42 U.S.C. Sec. 2000e-3(a).  Plaintiff now moves for the summary reversal of that judgment.  Upon review of the record and plaintiff's brief, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the district court's memorandum and order, the motion for summary reversal is hereby denied and the final judgment entered June 22, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.